Appellant was prosecuted charged with forgery. He entered a plea of guilty, after being admonished by the court as provided by law, as to the consequences of said plea, and his punishment was assessed by the jury at two years confinement in the State penitentiary.
A motion for new trial was filed in which it was alleged that appellant was of unsound mind at the time he entered the plea of guilty, and some supporting affidavits are attached to the motion. It appears by the order of the court that evidence was heard on this issue, and the court overruled the motion. This evidence is not contained in the record before us, and, of course, we can not pass on the question. After the adjournment of court appellant filed a request that the time be extended in which to file this bill; time was granted, and yet no bill containing the evidence has been prepared and filed, — at least none appears in the record. The motion was but a pleading in the case, and in and of itself proves no fact, and the affidavits attached thereto can not be considered as evidence, unless introduced as evidence when the motion is heard. This being the condition of the record there is no question presented to us for review.
The judgment is affirmed.
Affirmed. *Page 310